Citation Nr: 0304316	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  97-16 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for duodenitis/gastritis.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 1981 
and from April 1983 to April 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claim for a compensable rating for his 
service-connected duodenitis/gastritis.  He responded with an 
October 1996 Notice of Disagreement, and was issued a March 
1997 Statement of the Case.  He then filed a May 1997 VA Form 
9, perfecting his appeal.  The veteran requested a personal 
hearing before a member of the Board, and was twice 
scheduled, in July 2000 and September 2001, for such a 
hearing; however, he failed to report for these hearings, and 
has offered no explanation for his absence.  Accordingly, the 
Board will adjudicate the veteran's appeal as if the hearing 
request had been withdrawn.  38 C.F.R. § 20.704(d) (2002).  

This claim was originally presented to the Board in October 
2001, at which time it was remanded for additional 
development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran's duodenitis/gastritis results in mild 
impairment, based on symptoms of abdominal pain, gas, and 
bloating.  


CONCLUSION OF LAW

An increased rating of 10 percent and no higher is warranted 
for the veteran's service-connected duodenitis/gastritis.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.3, 4.7, 4.31, 4.114, Diagnostic Codes 7305, 7307 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the March 1997 
Statement of the Case, the various Supplemental Statements of 
the Case, and the March 2001 and December 2001 RO letters to 
the veteran notifying him of the VCAA, he has been advised of 
the laws and regulations governing the claims on appeal and 
the evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
received medical care at the VA medical center in Tampa, 
Florida.  Because VA medical treatment has been reported by 
the veteran, these records were obtained.  No private medical 
records have been obtained, as no such evidence has been 
indicated by the veteran.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable. 

Recognizing the need for additional development, the 
veteran's appeal was originally remanded by the Board in 
October 2001, and a new VA medical examination was ordered.  
However, the veteran failed to report for his scheduled 
October 2002 medical examination, and has made no effort to 
contact the VA or explain his absence.  Additionally, he 
failed to respond to a December 2001 letter from the RO 
requesting additional information regarding any post-service 
treatment of his gastrointestinal disability, and he has also 
failed to report for July 2000 and September 2001 personal 
hearings before members of the Board.  In fact, the veteran 
has not contacted the VA since filing his VA Form 9 in May 
1997.  "[T]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Because the 
veteran has failed to respond to numerous VA inquiries 
subsequent to May 1997, it appears no further avenues of 
development are available.  Therefore, the Board concludes 
that VA has made every effort to fully develop the veteran's 
claim; the inability to complete this development has been 
solely the result of the veteran's failure to cooperate.  For 
these reasons, his appeal is ready to be considered on the 
merits.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2002).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2002).  

During the course of the veteran's appeal, the rating 
criteria pertaining to certain abdominal disorders were 
revised, effective July 2, 2001.  See 66 Fed. Reg. 29488 (May 
31, 2001).  When a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent legislative intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  However, because 
only Diagnostic Codes 7311-54, regarding the liver and 
related disabilities, were affected by this revision, the 
criteria by which the veteran's service-connected disability 
has been rated remains unaffected, and an additional remand 
is not required.  

The veteran's gastrointestinal disorder, described as 
duodenitis/gastritis, is currently rated as noncompensable 
under Diagnostic Code 7307-7305, for gastritis.  Under this 
Code, atrophic gastritis is rated by analogy, based on the 
underlying condition.  Diagnostic Code 7307 provides a 10 
percent disability rating for hypertrophic gastritis, 
identified by gastroscope, when it is chronic, with small 
nodular lesions and symptoms.  A 30 percent rating is 
warranted when this disorder is chronic, with multiple small 
eroded or ulcerated areas, and symptoms.  However, the 
veteran does not exhibit nodular lesions or ulcerated areas.

In the present case, Diagnostic Code 7305, for a duodenal 
ulcer, has been selected as the Code most comparable to the 
veteran's present symptoms.  This Code provides for a 20 
percent rating with moderate disability, defined as recurring 
episodes of severe symptoms 2-3 times per year averaging 10 
days in duration, or with continuous moderate symptoms.  A 10 
percent rating is awarded for mild disability, with recurring 
symptoms once or twice yearly.  38 C.F.R. § 4.114, Diagnostic 
Codes 7305, 7307 (2002).  Where, such as here, the schedule 
does not provide for a noncompensable rating, such a rating 
will be assigned when the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31 (2002).  

For the reasons to be discussed below, an increased rating of 
10 percent and no higher is warranted for the veteran's 
service-connected duodenitis/gastritis.  

On VA examination in November 1995, the veteran reported 
recurrent symptoms of bloating, belching, and heartburn.  
Abdominal pain was also reported.  On occasion, he also 
experienced nausea and vomiting.  He took Pepcid and Maalox 
on a daily basis for these symptoms.  Physical examination 
revealed him to be well-developed and overweight.  His 
abdomen was soft, without masses or tenderness.  A July 1995 
CT scan of the veteran's abdomen showed his pancreas to be of 
normal size and shape, but his stomach was distended and full 
of gas.  

The veteran's service medical records also confirm a history 
of mild symptoms, including gas, bloating, and 
gastrointestinal pain.  A February 1995 clinical record notes 
a long history of abdominal pain related to a stomach and 
esophagus disorder.  Medication was noted to provide only 
partial relief.  A gastrointestinal consultation was 
recommended at the veteran's next duty station.  In April 
1995, he was treated for "gas bloat syndrome," 
characterized by abdominal pain, especially after meals.  On 
his April 1995 service separation medical history 
questionnaire, he reported a history of frequent indigestion 
and stomach, liver, or intestinal trouble.  

Based on the available evidence concerning the veteran's 
gastrointestinal disability, and in light of 38 C.F.R. §§ 4.3 
and 4.7, a finding of mild impairment is warranted.  The 
veteran has consistently reported periodic gas, bloating, and 
pain of the abdomen, symptoms only partially relieved by 
medication.  Therefore, a 10 percent rating under Diagnostic 
Code 7305 is warranted based on these findings.  

However, a rating in excess of 10 percent is not warranted, 
as the veteran has not demonstrated either recurring moderate 
symptoms, or recurring episodes of severe symptoms 2-3 times 
per year averaging 10 days in duration.  An October 1994 in-
service endoscopy of the veteran's digestive tract revealed a 
normal esophagus, stomach, and duodenum.  Overall, his 
endoscopy was characterized as within normal limits.  
Likewise, his gastrointestinal disability has not resulted in 
any malnourishment or abnormal weight loss, or otherwise 
impaired his overall health.  Therefore, a 20 percent rating 
based on moderate disability is not warranted.  The Board 
acknowledges that while the record, especially concerning 
post-service treatment, appears to be incomplete, the 
veteran's non-responsiveness precluded further evidentiary 
development, as has already been noted above.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's duodenitis/gastritis has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself.  While the veteran reported in his Notice of 
Disagreement that his gastrointestinal disability interferes 
with his ability to perform computer work, the medical 
evidence of record is not commiserate with his reported level 
of impairment.  He has also not shown an inability to 
maintain other types of employment.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. § 
3.321(b) is not warranted.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

For the foregoing reasons, the Board finds that an evaluation 
in excess of 10 percent is not warranted for the veteran's 
duodenitis/gastritis.  In reaching this conclusion, the Board 
has considered the applicability of the benefit of the doubt 
doctrine.  As a preponderance of the evidence is against the 
award of a rating in excess of 10 percent, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

An increased rating of 10 percent is awarded for the 
veteran's duodenitis/gastritis.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

